DETAILED ACTION
This Corrected Notice of Allowability is to improve the clarity of the record, replacing the examiner amendment of the 02/15/2022 Notice of Allowability. The examiner amendment below amends the Claims filed 01/14/2022 and the SPEC filed 09/14/2018. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Steven Chang on March 09, 2022. 
The application, including the Claims filed 01/14/2022 and the SPEC filed 09/14/2018, has been amended as follows: 
IN THE CLAIMS
Claim 1. (Currently Amended) A bypass gas turbine engine comprising: 
a fan casing having an internal face, 
a fan housed in the fan casing, said fan having an external diameter greater than or equal to 80 inches and comprising a disc provided with fan blades at its periphery, each fan blade comprising a blade tip extending at a length from the disc, 
an abradable material fixed to the internal face of the fan casing, facing the fan blades, 
a primary flow space configured to receive a core engine flow and a secondary flow space configured to receive a fan bypass flow, the primary flow space and the secondary flow space being concentric, 
a turbine, housed in the primary flow space, the turbine being in fluid communication with the fan, and 
a reduction mechanism, coupling the turbine and the fan, said reduction mechanism being configured to reduce a speed of rotation of the fan,
six millimeters, said distance being measured when the engine is not operating, the abradable material being located within said distance, 
wherein a low-pressure shaft driven by the turbine and a fan shaft driving the fan are connected to the reduction mechanism, the fan shaft supported on a front bearing and on a rear bearing, and 
wherein an upstream end of the low-pressure shaft, the front bearing of the fan shaft, the rear bearing of the fan shaft, and the reduction mechanism are disposed upstream of an upstream end of a separating spout separating the primary flow space and the secondary flow space.  

Claim 3. (Currently Amended) The bypass gas turbine engine according to claim 1, wherein the distance between the blade tip of the fan blades and the internal face of the fan casing is less than 

Claim 5. (Currently Amended) The bypass gas turbine engine according to claim 1, wherein [[an]] the external diameter of the fan is between eighty inches and one hundred inches.  

Claim 14. (Currently Amended) The bypass gas turbine engine according to claim 1, wherein [[an]] the external diameter of the fan is between eighty inches and ninety inches.  

Claim 15. (Currently Amended) The bypass gas turbine engine according to claim 7, wherein a thickness of the fan casing 

Claim 19. (Currently Amended) A bypass gas turbine engine comprising: 
having an external diameter greater than or equal to 80 inches and comprising a disc provided with fan blades at its periphery, each fan blade comprising a blade tip extending at a first distance from the disc, 
a primary flow space configured to receive a core engine flow and a secondary flow space configured to receive a fan bypass flow, the primary flow space and the secondary flow space being concentric, 
a turbine, housed in the primary flow space, the turbine being in fluid communication with the fan, and 
a reduction mechanism, coupling the turbine and the fan, said reduction mechanism being configured to reduce a speed of rotation of the fan,
a second distance between the blade tip of the fan blades and an internal face of the fan casing being less than or equal to six millimeters, said second distance being measured when the engine is not operating, an abradable material fixed to the internal face of the fan casing facing the fan blades being located within said second distance,  
wherein a difference in thickness of the fan casing along the fan casing, between an upstream end and a downstream end of said fan casing, is less than ten millimeters, 
wherein said difference in thickness accounts for all areas intermediate the upstream end and the downstream end of said fan casing, 
wherein a low-pressure shaft driven by the turbine and a fan shaft driving the fan are connected to the reduction mechanism, the fan shaft supported on a front bearing and on a rear bearing, and 
wherein an upstream end of the low-pressure shaft, the front bearing of the fan shaft, the rear bearing of the fan shaft, and the reduction mechanism are disposed upstream of an upstream end of a separating spout separating the primary flow space and the secondary flow space.   
IN THE SPECIFICATION
“bearings 28” on p. 8 at line 29 has been replaced with -- bearings 26 --. 
Allowable Subject Matter
Claims 1-16 and 18-19 are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 13, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741